MAYFIELD, J.
This bill was filed by appellees, as mortgagors, to redeem. Respondent (appellant) answered the bill, and filed a cross-bill, by which he sought *509to foreclose the mortgage from which redemption was sought and several other mortgages by the same parties to him. Appellees answered the cross-bill, denying the facts set up therein, in so far as it sought to show that the several mortgages were to secure separate and distinct debts or liabilities; but alleged that the first or oldest mortgage was merged into the second, and the second into the third, and so on, and that the last mortgage* embraced and covered all the indebtedness due from the mortgagors to the mortgagee, and that it was substituted for all previous mortgages between the parties. This, and the amount of the indebtedness, were really the only controverted questions in the case; the appellees contending that the balance due on the mortgage was something between $140 and $175, with interest thereon, and appellant contending that it was $400 or $500, with interest.
The register held a reference to ascertain the amount of the indebtedness, and reported it to be $219.71. Ifiiis report was very full and went into details, reviewing the evidence a.t length and stating the reasons which had led the register to his conclusions. We have examined carefully the evidence, including the original papers, mortgages, books, and accounts, certified to this court for inspection; and we agree and concur with the register and the chancellor as to the correctness of the report and of the decree confirming it. It would serve no good purpose to review in detail the various items of the account, with the evidence to support each. Suffice it to say that we feel sure no injury was done appellant by either the report or the confirmatory decree. While it is difficult, if not impossible, to ascertain the exact amount due, owing to the manner in which the account was kept and the transactions were had, yet we are satisfied that the amount found by the register cov*510ers the entire sum due, with interest thereon; and, as the amount of the attorney’s fee was agreed upon, appellant has no reason to complain.
The reportér will set out the report of the register as a part of the statement of facts of this case.
Affirmed.
Dowdell, C. J., and Simpson and McClellan, JJ., concur.